DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a door claimed in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
FIG. 3 is objected to because a reference number 250 that is not directed to any cabinet component. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0034], line 13, --portable-- should be inserted before “stand 110”.
Paragraph [0037], lines 9-10, “specimen radiography” before “system 200” should be replaced by --radiography scanning--.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 18-27 are objected to because of the following informalities:  
18. (Proposed Amendments) A specimen radiography system comprising: 
a cabinet comprising: 
an x-ray source defining a focal point; 
an x-ray detector defining an image plane, wherein the x-ray source and the x-ray detector are aligned relative to one another about a vertical axis; 
a specimen drawer configured to support a tissue specimen; and 
a door allowing access through an opening of the cabinet for the specimen drawer, wherein the specimen drawer is at least partially movable through the opening when the door is open, and wherein the specimen drawer is selectively positionable along the vertical axis within the cabinet and between the focal point and the image plane; and 
a controller operably coupled to the x-ray source and the x-ray detector and configured to image the tissue specimen, wherein [[the]] a position (a lack of an antecedent basis) of the specimen drawer along the vertical axis defines a magnification of [[the]] an image (a lack of an antecedent basis) of the tissue specimen.
Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  
26. (Proposed Amendments) The specimen radiography system of claim 18, wherein the controller automatically controls [[the]] a movement (a lack of an antecedent basis) of the specimen drawer through the opening of the cabinet.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
27. (Proposed Amendments) The specimen radiography system of claim 18, wherein [[the]] a movement (a lack of an antecedent basis) of the specimen drawer through the opening of the cabinet is orthogonal to the vertical axis.
Appropriate correction is required.
Claims 28-37 are objected to because of the following informalities:  
28. (Proposed Amendments) A method of imaging a tissue specimen in a specimen radiography system, the method comprising: 
supporting the tissue specimen with a specimen drawer of a cabinet; 
moving the specimen drawer through an opening of the cabinet when a door is open such that the tissue specimen is received within the cabinet; 
positioning the specimen drawer relative to a vertical axis defined between a focal point of an x-ray source and an image plane of an x-ray detector; 
imaging the tissue specimen, using a controller operably coupled to the x-ray source and the x-ray detector, wherein [[the]] a position (a lack of an antecedent basis) of the specimen drawer along the vertical axis defines a magnification of [[the]] an image (a lack of an antecedent basis) of the tissue specimen; and 
displaying the image of the tissue specimen (a previously recited limitation) on a display operably coupled to the controller.
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
29. (Proposed Amendments) The method of claim 28, wherein the step of moving the specimen drawer through the opening of the cabinet (a previously recited limitation) occurs prior to the step of positioning the specimen drawer relative to the vertical axis.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  
31. (Proposed Amendments) The method of claim 28, further comprising controlling, by the controller operably coupled to the specimen drawer, [[the]] a position (a lack of an antecedent basis) of the specimen drawer along the vertical axis.
Appropriate correction is required.
Claims 32 and 33 are objected to because of the following informalities:  
32. (Proposed Amendments) The method of claim 28, further comprising controlling, by the controller operably coupled to the specimen drawer, [[the]] a movement (a lack of an antecedent basis) of the specimen drawer through the opening of the cabinet.
Appropriate correction is required.
Claim 34 is objected to because of the following informalities:   
34. (Proposed Amendments) The method of claim 28, wherein moving the specimen drawer through the opening of the cabinet (a previously recited limitation) includes aligning a central vertical axis of the specimen drawer with the focal point of the x-ray source.
Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  
37. (Proposed Amendments) The method of claim 28, wherein the display is supported on the cabinet, and wherein displaying the image on the display (a previously recited method step) occurs on the cabinet.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 23, and 35 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites a limitation “the magnification positions” in lines 1-2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 23 recites a passive limitation “wheels” in line 2, which renders the claim indefinite.  It is unclear whether the cabinet further comprises wheels.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 35 recites a limitation “the magnification positions” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Butani et al. (U. S. Patent No. 11,246,551 B2) disclosed a system and a method for a computer-aided detection (CAD) in a breast specimen radiograph.
Defreitas et al. (U. S. Patent No. 11,083,426 B2) disclosed a specimen radiography system comprising a cabinet and a specimen drawer positionable by a controller in the cabinet.
Butani et al. (U. S. Patent No. 10,488,351 B2) disclosed specimen radiography with tomosynthesis in a cabinet with a geometric magnification.
Fleming et al. (U. S. Patent No. 10,201,331 B2) disclosed a transport device for a biopsy tissue sample and a method of using thereof.
Tanaka (U. S. Patent No. 10,145,806 B2) disclosed an X-ray apparatus.
Wismueller et al. (U. S. Patent No. 9,733,167 B2) disclosed a method and a device for preserving and imaging specimens while retaining information on a spatial orientation of specimens with respect to reference objects.
Lowe et al. (U. S. Patent No. 9,642,581 B2) disclosed specimen radiography with tomosynthesis in a cabinet.
Sims et al. (U. S. Patent No. 9,347,894 B2) disclosed methods and systems for producing visible light and X-ray image data.
Fiebig et al. (U. S. Patent No. 9,326,755 B2) disclosed a biopsy device including a tissue sample holder with a bulk chamber and a pathology chamber.
Baysal et al. (U. S. Patent No. 8,741,232 B2) disclosed a specimen imaging device and methods for use thereof.
Parihar et al. (U. S. Patent No. 8,702,623 B2) disclosed a biopsy device comprising discrete tissue chambers.
Arambula et al. (U. S. Patent No. 7,166,113 B2) disclosed a polar-coordinate surgical guide-frame.
Haywood et al. (U. S. Patent No. 6,899,850 B2) disclosed a method and a basket apparatus for transporting biological samples.
Compter et al. (U. S. Patent No. 6,646,721 B2) disclosed a lithographic projection apparatus comprising a positioning system, a method of manufacturing, a device manufactured thereby, and a computer program.
Wilkins (U. S. Patent No. 6,163,590 A) disclosed high-resolution X-ray imaging of very small objects.
Suzuki et al. (U. S. Patent No. 5,754,621 A) disclosed an X-ray inspection method, an apparatus, a pre-preg inspecting method, and a method for fabricating a multi-layer printed circuit board.
Hammermeister (U. S. Patent No. 5,541,856 A) disclosed an X-ray inspection system.
Steele et al. (U. S. Patent No. 4,803,639 A) disclosed an X-ray inspection system.
Wojcienchowski et al. (U. S. Patent No. 4,802,195 A) disclosed a device and a method for manipulating a part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884